Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, drawn to an archaeal pyrrolysyl tRNA synthetase that lacks a nuclear localization signal and/or comprises a nuclear export signal where, the pyrrolysyl tRNA synthetase comprises a Methanosarcina pyrrolysyl tRNA synthetase or a functional fragment thereof; more preferably a Methanosarcina mazei pyrrolysyl tRNA synthetase of SEQ ID NO: 1 or 2, a Methanosarcina barkeri pyrrolysyl tRNA synthetase of SEQ ID NO:3, or a functional fragment thereof.


II, claim(s) 5-8 are drawn to a polynucleotide encoding a pyrrolysyl tRNA synthetase comprising an archaeal pyrrolysyl tRNA synthetase that lacks a nuclear localization signal and/or comprises a nuclear export signal where, the pyrrolysyl tRNA synthetase comprises a Methanosarcina pyrrolysyl tRNA synthetase or a functional fragment thereof; more preferably a Methanosarcina mazei pyrrolysyl tRNA synthetase of SEQ ID NO: 1 or 2, a Methanosarcina barkeri pyrrolysyl tRNA synthetase of SEQ ID NO: 3, or a functional fragment thereof where the nuclear export signal comprises the amino acid sequence set forth in SEQ ID NO: 1-9.

Group III. Claims 9 and 10 are drawn to a eukaryotic cell comprising (a)   a polynucleotide sequence encoding the pyrrolysyl tRNA synthetase of any one of claims 1-4, and 
(b)    a tRNA that can be acylated by the pyrrolysyl tRNA synthase encoded by the sequence of (a), or a polynucleotide sequence encoding such tRNA. 

Group IV. Claims 11-12 are drawn to a method for preparing a target polypeptide comprising one or more than one unnatural amino acid residue, wherein the method comprises:
	(a)  providing the eukaryotic cell comprising:
		(i)   a pyrrolysyl tRNA synthetase of any one of claims 1-4,
		(ii)    a tRNA (tRNAPyl),
		(iii)    an unnatural amino acid or a salt thereof, and
		(iv)    a polynucleotide encoding the target polypeptide, wherein any position of 			the target polypeptide occupied by an unnatural amino acid residue is encoded 	
	wherein the pyrrolysyl tRNA synthetase (i) is capable of acylating the tRNAPyl  (ii) with 	the unnatural amino acid or salt (iii); and
(b)    allowing for translation of the polynucleotide (iv) by the eukaryotic cell, thereby producing the target polypeptide and where the target polypeptide can be reacted with one or more than one conjugation partner molecule such that the conjugation partner molecules bind covalently to the unnatural amino acid residue(s) of the target polypeptide.

Group V. Claim 13 is drawn to a kit comprising at least one unnatural amino acid, or a salt thereof and:
		(a)    a polynucleotide of any one of claims 5, 6 and 8, or
		(b)    a combination of polynucleotides of claim 7 or 8, or
		(c)    a eukaryotic cell of claim 9 or 10;
wherein the archaeal pyrrolysyl tRNA synthetase is capable of acylating the tRNAPyl with the unnatural amino acid or salt thereof.

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to V lack unity of invention because even though the inventions of these groups require the technical feature of comprising a pyrrolysyl tRNA synthetase comprising an archaeal pyrrolysyl tRNA synthetase or polynucleotide encoding the same that lacks a nuclear localization signal and/or comprises a nuclear export signal, this technical feature is not a at least WO 2012/038706 A1 Chin Jason and Dieters Alexander 29 March 2012 and US 8 242 088 B2 (Joliot et al 14 August 2012).
	WO 2012/038706 A1 Chin Jason and Dieters Alexander 29 March 2012 (Chin et al) teach orthogonal tRNA synthetase-tRNA pairs (such as pyrrolysyl-tRNA synthetase/tRNAPyl pairs) in a eukaryote such as yeast. Chin et al teach the incorporation of several unnatural amino acids using variants of pyrrolysyl-tRNA synthetase/tRNAPyl pairs in E. coli. Chin et al disclose an orthogonal PylRS/tRNA pair functional in yeast for site-specific incorporation of unnatural amino acids into proteins. Chin et al also teach nucleic acid sequences encoding a tRNA and encoding tRNA synthetase orthogonal to the eukaryotic cell, said nucleotide sequence operably linked to a promoter capable of directing transcription by eukaryotic RNA polymerase III.
US 8 242 088 B2 (Joliot et al 14 August 2012) teaches a vector system comprising a nuclear export sequence useful for cloning any kind of protein to address the protein translocation  
from the nucleus into e.g. the cytosol of a cell. Furthermore WO 2012/038706 A1 Chin Jason and Dieters Alexander teach principle of orthogonal tRNA synthetase-tRNA pairs in click chemistry. Therefore the technical features disclosed herein do not make a contribution to the art as the above disclosures would have rendered them obvious.
Furthermore the disclosure encompasses different structures of nuclear export peptides that are not obvious with each other as each sequence encompasses a different structure. Therefore Applicants must elect a single nuclear export signal peptide from the group: SEQ ID NO: 1-9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	June 25, 2021